DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al US Publication No. 2008/0054313) in view of Bomberger et al (US Publication No. 2020/0312981) and Chen et al (US Publication No. 2015/0200299).
Regarding claim 17, Dyer discloses a semiconductor device, comprising: a channel structure Fig 1, 20C; a gate structure Fig 1,  20G; a first source/drain structure and a second source/drain structure disposed on opposite endings of the channel structure Fig 1; a gate contact Fig 1,  53 disposed on the gate structure; a back-side source/drain contact Fig 1,  71 disposed under and contacting the first source/drain structure Fig 1; and a back-side dielectric cap Fig 1,  14 disposed under and extended along the second source/drain structure and the gate structure Fig 1. Dyer discloses all the limitations except for the type channel, the shape and the material of the source/drain structure. 
Fig 1E ¶0032-0033. Bomberger are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dyer because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device used by Dyer and incorporate a GAA structure as an alternative device that would take advantage of having a backside contacts. Dyer and Bomberger disclose all the limitations but silent on the shape of the bottom of the source. Whereas Chen discloses wherein the first source/drain epitaxial structure has a bottom surface with a concave shape Fig 2G.  It would have been an obvious matter of design choice to modify the shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 19, Chen discloses wherein a bottom surface of the second source/drain epitaxial structure has a concave shape Fig 2G.  
Regarding claim 20, Chen in view of Bomberger and Dyer disclose wherein the back-side source/drain contact has a top surface locating higher than a bottom surface of the gate structure Chen Fig 2G; Dyer Fig 1; Bomberger Fig 1E.



Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.
After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “removing the substrate partially from a back side of the substrate to form a back- side capping trench while leaving a lower portion of the substrate along upper sidewalls of the first source/drain epitaxial structure and the second source/drain epitaxial structure as a protective spacer; and forming a back-side dielectric cap in the back-side capping trench”, as recited in independent claim 1 and “flipping and thinning the substrate; forming a protective spacer along upper sidewalls of the first source/drain epitaxial structure and the second source/drain epitaxial structure; forming a back-side capping trench to expose a bottom surface of the metal gate structure and a bottom surface of the second source/drain epitaxial structure, wherein the bottom surface of the second source/drain epitaxial structure is recessed; and forming a back-side dielectric cap in the back-side capping trench”, as recited in independent claim 11.
Claims 2-10, 12-16 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811